DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
1.  It appears that applicant has amended each claim with claim 2 and a portion of claim 3.    
In response, the examiner has moved up the limitations as found in claim 2 (ie. the amendment) and also the rejection.  
For the portion of claim 3 added, the examiner has applied new prior art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. US 2010/0003985 and further in view of Sharma US 2017/0134940, Dimou et al. US 2011/0207485 and {Israelsson US 5,737,689 or Wang et al. US 2002/0082012}.
As per claim 1, Jang et al. US 2010/0003985 teaches a wireless roaming method (Title, Abstract, figures teach roaming/handoff) comprising: 
Determining/requesting, by a current access point, that a key for a target access point corresponding to a mobile station is required (Figure 1, Steps #111 thru #127 teach a handoff request, the transmission of the Target’s key to the Serving BS which sends it to the MS for encrypting communications with the Target #125 and #127 – Note that this is encrypted communications, hence a key is inherently required (and requested in Figure 1).  The Handoff-Response message (HO-RSP) responds to the Handoff-Request (HO-REQ) message, which inherently infers/triggers a key request); 
[0044] In step 125, the target BS 105 transmits DL data to the MS 101 using the DL resource allocated to the MS 101. Using the encryption key of the target BS 105 as 
in response to the request/determination, performing, by the current access point, a key exchange on behalf of the mobile station with the target access point to obtain a key corresponding to the mobile station (Fig. 1, Step #115 teaches that the Target BS has sent its encryption key to the Serving BS, which passes it along to the MS, “..Using the encryption key of the target BS 105 as confirmed from the HO-RSP message received from the serving BS 103 in step 117..”, hence step #115 must inherently send the Target’s key to the Serving BS so that it can be passed to the MS in Step #117 for its eventual use); and 
sending, by the current access point, the key to the mobile station (Step #117 states “..Using the encryption key of the target BS 105 as confirmed from the HO-RSP message received from the serving BS 103 in step 117” which was sent from the Target to the Serving BS and then to the MS).  
[0044] In step 125, the target BS 105 transmits DL data to the MS 101 using the DL resource allocated to the MS 101. Using the encryption key of the target BS 105 as confirmed from the HO-RSP message received from the serving BS 103 in step 117, the MS 101 can communicate with the target BS 105.
determining, by the current access point, whether a mobile station is in a boundary state AND in response to a determination that the mobile station is in a boundary state (Jang teaches handoff, Abstract/Figures and that a handover is when a MS moved from a Serving BS to a Target BS, which inherently occurs for reasons such as signal strength degradation as the MS moves into a boundary between the Serving and Target):
[0006] To support a seamless service, the wireless communication system supports handover of a Mobile Station (MS). For instance, when the MS migrates from its serving Base Station (BS) to a target BS, the wireless communication system supports the handover which connects a call of the MS from the serving BS to the target BS to provide the seamless service to the MS. To connect the call to the target BS, the MS performs a ranging procedure with the target BS.

[0016] In accordance with another aspect of the present invention, a method of a Base Station (BS) for controlling a handover of a Mobile Station (MS) in a wireless communication system is provided. The method comprises determining at least one neighboring BS capable of supporting handover of an MS when the MS desires handover to another BS and transmitting information of a scheduled resource not allocated to the MS to a target BS.
[0017] In accordance with yet another aspect of the present invention, a handover apparatus of an MS in a wireless communication system is provided. The apparatus includes a receiver for receiving a signal, a transmitter for sending a signal, and a controller for, when handing over to another Base Station (.BS) while being serviced by a serving BS and there exists data to transmit over an uplink, controlling to request a bandwidth to the serving BS before commencing a network re-entry to a target BS for the handover.
[0018] In accordance with still another aspect of the present invention, an apparatus of a BS for controlling a handover of an MS in a wireless communication system is provided. The apparatus includes a receiver for receiving a signal, a transmitter for sending a signal, a wireline interface for transmitting and receiving signals to and from at least one neighboring BS over a wired network, and a controller for, when receiving handover indication information comprising bandwidth request information of the MS through the wireline interface, allocating a resource to the MS by taking into account the bandwidth request information of the MS and controlling to transmit and receive data to and from the MS using the allocated resource.

But is silent on 
determining, by the current access point, whether a key for a target access point corresponding to the mobile station is stored;
determining, by a current access point, whether a key for a target access point corresponding to a mobile station is stored; 
in response to a determination that the key is not being stored (ie. get a new key),
wherein the boundary state includes that a difference between a first signal strength information value and a second signal strength information value of the mobile station is less than a boundary threshold value, the first signal strength information value representing a signal strength between the mobile station and the current access point, and the second signal strength information value representing a signal strength between the mobile station and the target access point; 
It appears from Jang’s design that he does NOT determine whether there is a key for the target (or if it is already stored) along with any kind of response to that determining step.
At least Sharma US 2017/0134940 teaches (Fig. 5) a UE/mobile attempting to associate with a (target) access point whereupon it is determined whether a key for the target access point is stored/stale and a new key is retrieved (if not stored), which reads on the missing claim limitation – NOTE that Para #45 below teaches that there can be myriad modifications to the overall concept (ie. the method is non-limiting as other emobodiemnts can have more or less steps AND can be performed in a different order, hence one skilled sees the UE can contact the AP directly OR the current/serving AP can be a proxy and contact the target AP to obtain a key, etc..):
[0045] Fig. 5 is a block diagram illustrating a method 500 for hybrid key caching, according to one embodiment. One of ordinary skill in the art will recognize that the method 500 is non-limiting as other embodiments can have more or less steps and can be performed in a different order. The method 500 can be implemented in the system 100 of FIG. 1 or in other components.
[0046] A station attempts to associate with a specific access point are detected (step 510). Responsive to previously not being associated with the specific access point, (step 520), it is determined whether the station has previously been associated with any of the access points on a network (step 530). If the station is associating for the first time, a key is retrieved from an authentication server (step 501), as detailed below in association with FIG. 6A.
[0047] If the station has previously associated with other access points on a network (step 530), a key is retrieved from cache in a Wi-Fi controller (step 502), as set forth in further detail with respect to FIG. 6C. Similarly, if the station has previously associated with an access point (step 520), and a key in the cache of the access point is stale, a key is also retrieved from cache in a Wi-Fi controller (step 502). As shown in FIG. 6C relative to FIG. 6B, roaming is faster under the current techniques because the number of communications is reduced. However, some embodiments implement the technique of FIG. 6B of 6D when roaming to a station for the first time, even though less efficient.


    PNG
    media_image1.png
    757
    1013
    media_image1.png
    Greyscale


It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Jang, such that determining, by a current “device”, whether a key for a target “device” corresponding to a mobile station is stored AND in response to a determination that the key is not stored (ie. get a new key), to provide the ability to check storage and then either use OR ascertain the target’s key (so it can be used by the mobile during/after handoff) 
	To cure any subtle differences/deficiencies of Sharma (ie. that cellular BTS’s are used and not a Wi-Fi BTS(s)), the examiner adds in Dimou et al. US 20110207485 who explicitly teaches cellular BTS’s AND the need for the serving/current cellular BTS to act as a proxy for the UE and request cipher key(s) from the target cellular BTS .  Note that while Dimou teaches a possible failure of the serving/current BTS, the UE is ultimately handed off from the serving/current BTS and moves to the target, hence the context is the same (Dimou’s BTS failure is similar to a handoff).
One of ordinary skill in the art will recognize that the method 500 is non-limiting as other embodiments can have more or less steps and can be performed in a different order. The method 500 can be implemented in the system 100 of FIG. 1 or in other components.”, hence many modifications are envisioned.
 [0047] Step 205. In order to be able to make use of the user equipment context at a later stage, the previous serving radio base station, e.g. the first radio base station 12, may have to request for security information such as ciphering keys used in the second cell 16 to which the user equipment 10 is now connected. Therefore, the first radio base station 12 may request this security information from circuitries controlling cells to which the user equipment context is forwarded to, and cells which the first radio base station 12 may detect that the user equipment 10 is connected to. In the illustrated example, the first radio base station 12 requests the ciphering keys from the second radio base station 12 controlling the second cell 16.
determining, by the current access point, whether a key for a target access point corresponding to the mobile station is stored (See Sharma/Dimou, cited passsages above).  
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that celluar BTS’s are involved, to provide the ability to ascertain the target cellular BTS’s key(s) so the mobile/UE can smoothly handoff to said target in a celluar network.
Lastly, with regard to “..wherein the boundary state includes that a difference between a first signal strength information value and a second signal strength information value of the mobile station is less than a boundary threshold value, the first signal strength information value representing a signal strength between the mobile station and the current access point, and the second signal strength information value representing a signal strength between the mobile station and the target access point..”, note that it is well known for a boundary between cell sites to be determined based on the difference of their signal strengths.  At least Israelsson or Wang teach this concept:
i.  Israelsson US 5,737,689 teaches determining a cell border/boundary as based on the difference in signal strengths on uplink or downlink signals from two base stations (Fig. 1, #24 and 26):
(C4, L17-23)
ii.  Wang et al. US 2002/0082012 teaches taking differences in signal strengths by the serving and target base stations to understand if the mobile is in a cell boundary area which leads to handoff operations:
[0032] At the point 34, the difference in signal strengths of the signals generated by the serving and target base stations exceeds the lower bound value 34. A handoff request is triggered responsive to the differences exceeding the lower bound value 32. Subsequent crossings of the lower the bound value do not retrigger another handoff request until the differences exceed the upper bound value 28, here at the point 36. Generally, the probability of a handoff is designed to be maximized at a cell boundary.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the boundary state includes that a difference between a first signal strength information value and a second signal strength information value of the mobile station is less than a boundary threshold value, the first signal strength information value representing a signal strength between the mobile station and the current access point, and the second signal strength information value representing a signal strength between the mobile station and the target access point, to provide the ability to understand that the mobile is nearing a new cell/boundary and that it should consider checking if it has the correct key(s) for that new cell/network (or request said key(s)).




As per claim 4, the combo teaches claim 1, wherein the boundary threshold value is a fixed value (Israelsson teaches the difference being a predetermined number of dB’s, which is interpreted as being fixed.    Even Wang teaches lower/upper bounds that are not couched as being variable, hence they are “fixed values”).  


As per claim 5, the combo teaches claim 1, wherein the boundary threshold value is related to a larger one of the first signal strength information value and the second signal strength information value (at least Wang teaches in Fig. 2 that the threshold(s) are set to “h” and that anything larger (ie. either above or below) will trigger the handoff process.   Another interpretation is that Israelsson’s “predetermined” dB value is set to the larger/stronger signal strength of either the serving or target BTS), OR related to an average value of the first signal strength information value and the second signal strength information value.


As per claimthe combo teaches an access point apparatus, comprising: 
a non-transitory memory which stores a computer program executable on a processor, and the processor, wherein the processor carries out the steps of the roaming method according to claims 1/16 when executing the program  (Jang teaches the processor(s)/controller(s) and software/instructions that perform the method steps, See figures 3-4, Figure 3 is the MS and Figure 4 is the BS).  








Allowable Subject Matter
1.  Claim 24 stands allowed.
2. Claims 3, 6, 16-18, 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly detailed technical designs that are not found in at least the prior art of record, either alone or in combination.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414